DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Independent claim 1 and dependent claim 8 are allowable. Claims 16-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim by virtue of dependency upon either claims 1 or 8. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I & II, as set forth in the Office action mailed on 9/23/2015, is hereby withdrawn and claims 16-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 6, 8, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the Patent Trial and Appeal Board (PTAB) has ruled that the currently cited prior art does not render obvious the claimed subject matter directed towards a cathodic arc evaporation apparatus for the reasons set forth in the PTAB Decision rendered 8/26/2021, those reasons being that while the prior art does teach an apparatus for cathodic arc deposition that operates at two settings within the claimed range of relative spacing (p. 5-6 PTAB Decision), the prior art does not teach nor provide an explicit rationale as to why one of ordinary skill would have operated the apparatus with more than one optimized setting to arrive at the claimed three settings during operation of the cathodic arc deposition apparatus (p. 6-7, PTAB Decision).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794